Citation Nr: 0033172	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for left knee arthritis from 
December 24, 1997?

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.   


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1981.  

These matters came to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

In June 1998, the RO found that the appellant's claims of 
entitlement to service connection for low back and right knee 
disorders were not well grounded.  In November 2000, however, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process including 
the elimination of any requirement that a claimant submit a 
well grounded claim.  As these procedures could not have been 
followed by the RO at the time of the above referenced rating 
decision, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

With respect to all of the matters on appeal, the RO should 
obtain from the veteran, the names and addresses of all 
medical care providers who have treated her for low back 
complaints as well as those related to both knees.  The 
records should be secured and associated with the claims 
folder.  Under Section 3 of the Veterans Claims Assistance 
Act of 2000, (to be codified at 38 U.S.C. § 5103A(b)), VA 
must make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  With regard to records from a Federal department or 
agency, however, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  Therefore, if efforts to obtain VA or other 
government agency records are unsuccessful, the RO must 
secure written evidence to the effect that it is reasonably 
certain that the government records in question are not 
available, and thereafter provide appropriate notice in 
accordance with the new law to be codified at 38 U.S.C. § 
5103A(b)(2).  

Turning to the individual claims the Board observes that 
service connection is in effect for left knee arthritis, 
rated as noncompensable under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).  Diagnostic Code 5010 
contemplates arthritis due to trauma and substantiated 
through x-ray findings, and provides that the disability be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded DeLuca to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, however, the VA examination conducted in 
February 1998 did not fully address the specific 
considerations required by DeLuca.  Therefore, the evidence 
of record is insufficient to decide the issue of an increased 
rating with any certainty.  Since the Board cannot exercise 
its own independent judgment on medical matters, further 
examination is required, to include an opinion based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, in light of the new law and the 
Court's decision in DeLuca, additional development is in 
order.

Moreover, there are additional considerations with regard to 
this claim since the veteran is in disagreement with the 
initial rating assigned for her left knee.  Therefore, the 
propriety of a staged rating, from the initial effective date 
forward must be specifically documented in the rating 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

With respect to the claims of entitlement to service 
connection the service medical records reflect complaints 
related to the right knee and low back.  Complaints and 
treatment related to the right knee are noted in a VA report 
of December 1997.  The impression was questionable 
degenerative joint disease of the knee versus chondromalacia 
and tracking problems.  A VA examination was conducted in May 
1998, and the examiner reported diagnoses of bilateral 
patellofemoral pain related to the patellofemoral arthritis.  
The examiner also found that the veteran's symptoms are 
suggestive of mechanical low back pain.  Of record is a 1999 
physical therapy record with respect to treatment of her back 
pain. 

Although the veteran was afforded a VA examination in 1998, 
the evidence of record is insufficient to decide the issue of 
service connection with any certainty.  Moreover, under the 
Veterans Claims Assistance Act of 2000 a veteran is entitled 
to a complete VA medical examination which includes an 
opinion whether there is a nexus between the claimed disorder 
and service based on all possible evidence.  Since a nexus 
opinion was not offered, additional development is in order 
in light of the new law.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that she identify any health 
care provider who has treated her for 
either a low back, right knee and/or left 
knee conditions since separation from 
service.  Based on her response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources to include the Medical College of 
Virginia, and the VA Medical Center of 
Richmond, Virginia.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her left knee 
arthritis.  Such tests as the examining 
physician deems necessary are to be 
performed.  The examination should 
include complete observations of the 
range of motion of the affected areas.  
All findings should be reported.  The 
examiner should determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
further express an opinion on whether 
pain significantly limits functional 
ability during flare-ups or on repeated 
use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
evidence of painful pathology.  The 
examiner should identify manifestations 
of the veteran's service-connected 
disability and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The orthopedist should also determine 
the current nature and etiology of any 
current low back and/or right knee 
condition.  It is imperative that the 
examiner review the evidence in her 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner must 
offer an opinion whether the appellant 
has low back and right knee conditions, 
and if so, whether it is at least as 
likely as not that the disabilities are 
related to her period of military 
service.  The opinion must be supported 
by a thorough rationale.  The examination 
reports should be typed. 

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The RO should then readjudicate the 
claim of entitlement to increased 
evaluation for left knee arthritis in 
light of DeLuca, Fenderson, Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 
(1991), and 38 C.F.R. §§ 4.40, 4.45 
(2000).  With respect to the 
readjudication of all three claims the 
provisions of the Veterans Claims 
Assistance Act of 2000 must be complied 
with.  

Thereafter, the RO should again review the claims.  If any 
benefit sought on appeal remains denied, the veteran and 
representative should be furnished a supplemental statement 
of the case.  The veteran and representative should then be 
given the opportunity to respond thereto.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


